Filed 12/9/21 P. v. Mascio CA4/1
                    NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078644

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. RIF1700753)

 JASON PATRICK MASCIO,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Riverside County,
Steven G. Counelis, Judge. Convictions affirmed; sentence vacated,
remanded for resentencing.
         Richard L. Schwartzberg, under appointment by the Court of Appeal,
for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Robin H.
Urbanski and Brendon W. Marshall, Deputy Attorneys General, for Plaintiff
and Respondent.
                                       I.
                              INTRODUCTION
      This matter returns to us after a prior appeal in which this court
conditionally reversed the judgment and remanded with directions for the
trial court to conduct a hearing to determine whether defendant Jason
Patrick Mascio is eligible for mental health diversion under Penal Code
section 1001.36,1 which was enacted while Mascio’s appeal was pending.
      Mascio was charged with one felony count and three misdemeanor
counts related to an incident that occurred at a Riverside County convenience
store.2 A jury convicted Mascio of carrying a concealed dirk or dagger and
willfully and unlawfully resisting arrest. The jury also found true that
appellant had suffered three prior felony convictions resulting in
imprisonment (§ 667.5, subd. (b)), and a prior strike conviction (§ 667,
subds. (d)–(i)). The trial court sentenced appellant to a six-year prison term,
composed of a four-year term on count 1, and one year each for two of
Mascio’s prior felony prison convictions.
      While Mascio’s case was pending on appeal, section 1001.36 was
enacted, creating a new pretrial diversion program for certain defendants
who suffer from a qualifying mental disorder. (See § 1001.36, subds. (a) &



1     All further statutory references are to the Penal Code unless otherwise
indicated.

2      Mascio was charged by amended information with one count of willfully
and unlawfully carrying a concealed dirk or dagger on his person, a felony
(§ 21310; count 1); one count of misdemeanor possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a); count 2); one
count of misdemeanor possession of heroin (Health & Saf. Code, § 11350,
subd. (a); count 3); and one count of misdemeanor willfully and unlawfully
resisting arrest (§ 148, subd. (a)(1); count 4).
                                       2
(b)(1).) Mascio argued in his appellate brief that because the judgment in his
case was not final, he was entitled to a hearing to determine his eligibility for
mental health diversion under the new law. In a nonpublished opinion filed
June 20, 2019, in case No. D075553, this court conditionally reversed the
judgment for the limited purpose of allowing the trial court to conduct a
mental health diversion eligibility hearing.
      On remand, the trial court held a mental health diversion eligibility
hearing. In briefing filed in preparation for the hearing, defense counsel
argued that at the time of the offenses, Mascio had been diagnosed with
schizoaffective and bipolar disorder, and instead of taking his prescribed
psychiatric medication, he “self-medicate[d]” with illicit drugs. The People
conceded that psychological evaluations indicated that Mascio suffered from
bipolar disorder. After a full hearing, the court denied Mascio’s motion for
mental health diversion, finding that Mascio’s mental disorder was not a
significant factor in the commission of his offense of possessing a knife. After
denying the motion, the court affirmed Mascio’s original sentence.
      In the present appeal, Mascio contends that the trial court erroneously
denied his motion for mental health diversion. He argues that the trial court
applied an incorrect legal test to determine whether Mascio’s mental illness
was a significant factor in his commission of the offenses. Specifically,
Mascio contends that the trial court applied a “but for” causation test in
concluding that Mascio’s mental illness was not a significant factor in his
commission of the offenses. Mascio maintains that if the court had applied
the appropriate legal standard for determining whether a mental illness
“substantially contributed” to an offense, he would have been found to be
eligible for diversion.




                                        3
      Mascio also contends that his prior prison term enhancements must be
stricken. Finally, Mascio contends that the trial court failed to recalculate
his total custody credits at the mental health diversion hearing, such that the
abstract of judgment does not accurately reflect the number of days that
Mascio has spent in custody between his arrest and his hearing.
      The People agree with Mascio’s contentions that the prior prison term
enhancements must be stricken, and that his total custody credits must be
recalculated and the abstract of judgment amended consistent with the new
calculation of custody credits. The People dispute, however, that the trial
court applied the wrong standard in considering Mascio’s eligibility for
mental health diversion, and contend that substantial evidence supports the
trial court’s determination that Mascio is not eligible for diversion.
      We conclude that the trial court did not apply an incorrect legal
standard to the question whether Mascio’s mental illness was a significant
factor in his commission of the felony offense for which he was convicted. We
therefore affirm the trial court’s denial of Mascio’s motion for mental health
diversion. With respect to the claims of error regarding sentencing, we accept
the People’s concessions. Mascio’s prior prison term enhancements must be
stricken and the matter remanded to permit the trial court to resentence
Mascio, and for the court to recalculate Mascio’s total custody credits and
enter an abstract of judgment consistent with the correct number of custody
credits. We therefore vacate Mascio’s sentence, strike the prior prison term
enhancements, and remand to the trial court to allow the court to resentence
Mascio, recalculate his total custody credits, and enter a modified abstract of
judgment consistent with the court’s resentencing and calculation of credits.




                                        4
                                      II.
                         FACTUAL BACKGROUND3
      On an afternoon in December 2016, a Riverside County sheriff’s deputy
responded to a convenience store after receiving a report from employees at
the store about an aggressive man who refused to leave the property. When
the deputy arrived at the store, he encountered Mascio outside. Mascio
appeared to be upset with the store employees.
      Mascio told the deputy that the store employees had harassed him and
accused him of stealing. Mascio offered to provide identification and stated
that he would not consent to a search of his person because he was not on
parole or probation. When the deputy told Mascio that he intended to
perform a weapons pat down, Mascio said “no” and then stated “here’s a
weapon a right here” and reached for a knife that he had in his waistband,
under his jacket. The deputy told Mascio “don’t do that” as he drew his
handgun and pointed it at Mascio.
      The deputy told Mascio to get on his knees. Rather than complying,
Mascio told the deputy that he would “set the stuff down.” After Mascio
refused to comply with five commands to “[g]et down on [his] knees,” the
deputy pepper sprayed Mascio. When Mascio finally went to his knees, the
deputy told him to put his hands on top of his head and warned him that he
would shoot if Mascio reached for the knife. The deputy held Mascio at
gunpoint until backup arrived.
      After backup arrived, the deputy searched Mascio and found a knife
with a two-and-a-half-inch fixed blade in a sheath on Mascio’s waistband,
under Mascio’s jacket.


3    We take the underlying facts from our prior opinion in case
No. D075553.
                                      5
                                         III.
                                   DISCUSSION
A. Mascio has not demonstrated error with respect to the trial court’s
   application of the law regarding his eligibility for mental health diversion

      1. Mental health diversion legal standards and review
      Effective June 27, 2018, the Legislature created a new pretrial
diversion program for defendants suffering from a qualifying mental disorder.
(§ 1001.36, subds. (a) & (b)(1).) One purpose of the legislation was to promote
“[i]ncreased diversion of individuals with mental disorders . . . while
protecting public safety.” (§ 1001.35, subd. (a).) A trial court may grant
pretrial diversion if all of the following eligibility criteria are satisfied: (1) a
qualified mental health expert has recently diagnosed the defendant with a
qualifying mental disorder, (2) the “mental disorder was a significant factor
in the commission of the charged offense,” (3) the defendant’s symptoms will
respond to treatment, (4) the defendant consents to diversion and waives his
or her speedy trial rights, (5) the defendant agrees to comply with treatment,
and (6) the defendant will not pose an unreasonable risk of danger to public
safety if treated in the community. (§ 1001.36, subd. (b)(1)(A)–(F).) “A court
may conclude that a defendant’s mental disorder was a significant factor in
the commission of the charged offense if, after reviewing any relevant and
credible evidence, including, but not limited to, police reports, preliminary
hearing transcripts, witness statements, statements by the defendant’s
mental health treatment provider, medical records, records or reports by
qualified medical experts, or evidence that the defendant displayed symptoms
consistent with the relevant mental disorder at or near the time of the
offense, the court concludes that the defendant’s mental disorder




                                          6
substantially contributed to the defendant’s involvement in the commission of
the offense.” (§ 1001.36, subd. (b)(1)(B), italics added.)
      Section 1001.36 provides that “[t]he hearing on the prima facie showing
shall be informal and may proceed on offers of proof, reliable hearsay, and
argument of counsel. If a prima facie showing is not made, the court may
summarily deny the request for diversion or grant any other relief as may be
deemed appropriate.” (§ 1001.36, subd. (b)(3).) “If the defendant makes a
prima facie showing that he or she meets all of the threshold eligibility
requirements and the defendant and the offense are suitable for diversion,
and the trial court is satisfied that the recommended program of mental
health treatment will meet the specialized mental health treatment needs of
the defendant, then the court may grant pretrial diversion. (§ 1001.36,
subds. (a), (b)(3) & (c)(1).)” (People v. Frahs (2020) 9 Cal.5th 618, 627
(Frahs).)
      We review the trial court’s order denying mental health diversion for
an abuse of discretion. (People v. Moine (2021) 62 Cal.App.5th 440, 448; see
Frahs, supra, 9 Cal.5th at p. 626 [“Section 1001.36 gives trial courts the
discretion to grant pretrial diversion for individuals suffering from certain
mental health disorders”].) The court abuses its discretion if it applies an
erroneous legal standard or its factual findings are not supported by
substantial evidence. (Kerner v. Superior Court (2012) 206 Cal.App.4th 84,
110.) “[J]udicial discretion must also be ‘ “guided and controlled by fixed
legal principles, to be exercised in conformity with the spirit of the law, and
in a manner to subserve and not to impede or defeat the ends of substantial
justice.” ’ ” (Wade v. Superior Court (2019) 33 Cal.App.5th 694, 708–709.)




                                        7
      2. Analysis
      The trial court determined that Mascio did not satisfy one of the six
criteria set forth in section 1001.36, in that the court found that Mascio’s
mental disorder was not a significant factor in the commission of the offense
of possession of the knife. The trial court stated the following:
         “Here, I find that the second prong, specifically that
         defendant’s mental disorder played a significant role in the
         commission of the charged offenses or convicted offenses, I
         do not conclude that finding has been — that a prima facie
         finding is appropriate there in light of the Court’s analysis
         earlier in the hearing regarding the possession of the knife.
         [¶] I find that the mental disorder played no significant
         role in the commission of the possession of the knife;
         therefore, all of the requirements [of the statute] have not
         been met, and I am denying the motion to admit the
         defendant into diversion pursuant to 1001.36.”

      Mascio challenges the trial court’s finding with respect to this criterion,
arguing that the trial court applied an incorrect standard to the question
whether Mascio’s mental disorder was a significant factor in his commission
of that offense. Specifically, Mascio argues that the trial court believed that
the “significant factor” analysis required a “but for test.” He asserts that the
trial court essentially asked: “[D]id appellant’s mental illness cause him to
unlawfully possess a knife?” Mascio contends that this is an improper
standard to apply in determining whether a mental disorder was a
“significant factor” in the commission of an offense.4


4      Mascio states: “Contrary to respondent’s description of appellant’s
argument, this is not purely a substantial evidence claim. [Citation.] Rather,
it is an assertion that appellant met the test under the statute and should
have been diverted under Penal Code section 1001.36. Did appellant’s
mental disorder play a substantial role in the charged offenses? The answer
is an unequivocal yes. That there might be other reasons why appellant
committed the offenses unrelated to his mental disorder does not translate
                                        8
      The record does not support the premise of Macio’s argument.
Although the trial court did consider other reasons, apart from Mascio’s
mental disorder, that may have provided an impetus for Mascio to possess a
knife, there is no indication that the court believed that the relevant inquiry
was whether Mascio’s mental illness caused him to possess the knife, or that
the court required evidence of such causation. Mascio has cited to no portion
of the record in which the court made a statement indicating that the court
was determining whether Mascio’s mental illness was the “but for” cause of
his knife possession. Rather, the record demonstrates that the court
considered that there could have been a number of rational reasons, wholly
unrelated to mental illness, for Mascio’s possessing a knife, particularly given
his lack of permanent housing. The court noted that these other reasons for
Mascio’s possession of the knife, which would be reasonable given Mascio’s
circumstances, undercut the conclusion that his mental illness played a
substantial role in his possession of a knife.
      As the trial court’s statement of its finding makes clear, the trial court
did not conclude that Mascio’s mental disorder was not the cause of his
commission of the possession of a knife offense. Rather, the court found that
Mascio’s mental disorder did not play a “significant role” in the commission of
that offense. This is the appropriate inquiry under the statute. There is no
basis in the record for concluding that the trial court applied an incorrect
legal standard.
      In view of this conclusion, we further conclude that the record
sufficiently supports the court’s finding that Mascio’s mental illness was not



into a rule that the criminal conduct would not have occurred ‘but for’ the
disorder. Rather, the disorder must merely play a substantial but not
singular role in the criminal conduct.”
                                        9
a significant factor in his commission of the offense of possession of a
concealed dirk or dagger. The statutory scheme places on the defendant the
burden of demonstrating that the eligibility requirements are met. (See
Frahs, supra, 9 Cal.5th at p. 627 [“If the defendant makes a prima facie
showing that he or she meets all of the threshold eligibility requirements and
the defendant and the offense are suitable for diversion”].) The record
demonstrates an absence of any evidence showing a direct connection
between Mascio’s possession of the knife and his mental disorder. For
example, there were no statements from a mental health professional that
Mascio suffered from heightened paranoia that may have added to his desire
to keep a knife on his person, nor were there any statements from Mascio
himself to this effect. Further, as the trial court recognized, the record
demonstrated that Mascio was homeless at the time of his arrest, and the
court noted that there could be many logical reasons for someone without a
permanent residence to keep a knife, including for simple everyday activities
such as cutting up food for eating. Further, although counsel argued in the
trial court, and appellate counsel argues here, that Mascio’s mental disorder
may have been a factor in his being homeless, this does not mean that the
court had to accept the defense’s contention that Mascio’s mental disorder
was therefore necessarily a substantial factor in his commission of the offense
of possession of a concealed dirk or dagger. The statutory scheme provides
the trial court with wide discretion in making these assessments and
weighing the evidence. We cannot conclude, on this record, that the trial
court’s determination with respect to this factor was unreasonable, or that it
was unsupported by the evidence available to the court.5 We therefore affirm


5    The trial court did not appear to consider or address whether Mascio’s
mental disorder was a substantial factor in his commission of the
                                       10
the trial court’s conclusion that Mascio failed to demonstrate his eligibility for
mental health diversion.
B. Mascio’s prior prison term enhancements must be stricken
      Mascio contends that his prior prison term enhancements must be
stricken. The People concede that Mascio is correct.
      When Mascio was sentenced, section 667.5, subdivision (b) required the
imposition of a one-year enhancement for each prior prison term that a
defendant had served for “any felony,” in the absence of an exception that
was not relevant to Mascio. (See former section 667.5, subd. (b).) However,
in late 2019, the circumstances under which the one-year sentence
enhancement may be imposed under section 667.5, subdivision (b) were
amended. Under the new version of the statute, the one-year enhancement


misdemeanor offense, as charged in count 4, of resisting an officer. To the
extent that Mascio could have argued that the trial court erred in failing to
make any finding with respect to his eligibility for mental health diversion as
to that offense, or that a finding of eligibility as to one of multiple charged
offenses might permit diversion with respect to that charged offense, he has
failed to make any such argument and has thus forfeited the contention. By
raising this issue, we do not intend to suggest that such an argument would
be successful. We simply acknowledge that the statute is unclear with
respect to how it is to be applied where a defendant is charged with multiple
offenses. The statute repeatedly refers to a single offense for purposes of
determining whether a defendant is suitable for mental health diversion. For
example, the statute provides: “On an accusatory pleading alleging the
commission of a misdemeanor or felony offense, the court may, after
considering the positions of the defense and prosecution, grant pretrial
diversion to a defendant pursuant to this section if the defendant meets all of
the requirements specified in paragraph (1) of subdivision (b).” (§ 1001.36,
subd. (a), italics added.) Specifically, with respect to the question whether a
mental disorder was a significant factor, the statute again refers to a single
offense, in that the defendant is eligible under the criterion only if “[t]he
court is satisfied that the defendant’s mental disorder was a significant factor
in the commission of the charged offense.” (§ 1001.36, subd. (b)(1)(B), italics
added.)
                                       11
applies only if a defendant has served a prior prison term for a sexually
violent offense as defined in Welfare and Institutions Code section 6600,
subdivision (b). (Stats. 2019, ch. 590, § 1.) The parties agree that the new
version of the statute applies to nonfinal judgments such as Mascio’s. (See
People v. Griffin (2020) 57 Cal.App.5th 1088, 1092.)
      None of the prior prison term enhancements that were alleged and
found true by the jury were based on a sexually violent offense. As a result,
the prior prison term enhancements imposed pursuant to section 667.5,
subdivision (b) must be stricken.
      Because the trial court may wish to exercise its sentencing discretion
under the changed circumstances, remand for resentencing is appropriate.
(See People v. Buycks (2018) 5 Cal.5th 857, 893 [“[W]hen part of a sentence is
stricken on review, on remand for resentencing ‘a full resentencing as to all
counts is appropriate, so the trial court can exercise its sentencing discretion
in light of the changed circumstances’ ”].)
C. The court must correct the abstract of judgment to reflect the accurate
   number of custody credits to which Mascio is entitled

      Mascio contends that the trial court failed to recalculate his total
custody credits at the mental health diversion hearing and that, as a result,
the abstract of judgment fails to include the days that he spent in custody
between his arrest and the mental health diversion hearing.
      This court conditionally reversed Mascio’s judgment on appeal. On
remand, after denying Mascio’s application for mental health diversion, the
trial court reinstated the judgment, but corrected the court’s sentencing
minute order, as required by this court on remand, in order to reflect the
dismissal of count 2. The court, however, did not prepare an amended
abstract of judgment.


                                       12
      The People concede that Mascio’s conduct credits as reflected in the
abstract of judgment do not accurately represent the conduct credits to which
he is entitled because Mascio is “entitled to custody credits for all of the days
he spent in custody between the date of his arrest and the date of his hearing
on remand.” We accept the People’s concession and agree that the trial court
must recalculate Mascio’s custody credits. (See § 2900.1; People v. Buckhalter
(2001) 26 Cal.4th 20, 23, 37.) Because we are remanding for resentencing
due to the striking of the prior prison enhancements, we direct the trial court
to recalculate Mascio’s custody credits and to prepare an amended abstract of
judgment.
                                       IV.
                                 DISPOSITION
      Mascio’s convictions are affirmed; the sentence is vacated. The
section 667.5, subdivision (b) prior prison term enhancements are stricken.
On remand, the trial court shall resentence Mascio. The court is further
directed to recalculate Mascio’s custody credits, prepare an amended abstract
of judgment, and forward a certified copy of the amended abstract to the
Department of Corrections and Rehabilitation.


                                                               AARON, J.

WE CONCUR:

HALLER, Acting P. J.

GUERRERO, J.




                                       13